DETAILED ACTION
Response to Arguments
Rejections under 35 USC § 112 are withdrawn after further consideration.
Applicant’s arguments with respect rejections under 35 USC § 102  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beeck(“Real-Time Vision-Based Pedestrian Detection in a Truck’s Blind Spot Zone Using a Warping Window Approach”, 2014).
Regarding claim 1, Beeck teaches a method for detecting an object in a first distorted image using a sliding window algorithm, the method comprising:
 receiving an inverse of a mathematical representation of a distortion of the first distorted image( Section 16.3.1, equation (16.2)), wherein the mathematical representation of the distortion is an 
wherein the detection of an object comprises sliding a sliding window over the first distorted image (Extract pedestrian ROIs in Fig. 16.3), the sliding window comprising a feature detection pattern, and for each position of a plurality of positions in the first distorted image (Section 16.3.1, detect pedestrians): 
transforming the sliding window based on the inverse of the mathematical representation of the distortion at the position( Section 16.3.1, warp the pedestrian ROIs (I) into upright pedestrians at a standard scale ), wherein the step of transforming the sliding window comprises transforming the feature detection pattern of the sliding window such that a resulting distortion of the feature detection pattern of the transformed sliding window corresponds to the distortion of the first distorted image at the position( Warp to upright & scale and One-scale pedestrian detector in Fig. 16.3) ; and 
using the transformed sliding window comprising the transformed feature detection pattern in the sliding window algorithm (Retransform bounding box and track in Fig. 16.3).

Regarding claim 2, Beeck teaches the method according to claim 1, wherein the step of transforming the sliding window comprises transforming a size of the sliding window (Section 16.3.1, warp the pedestrian ROIs (I) into upright pedestrians at a standard scale (Iwarp)).
Regarding claim 3, Beeck teaches the method according to claim 1, the method further comprising: storing the transformed sliding window for each position of the plurality of positions in the first distorted image (Warp to upright & scale in Fig. 16.3).
Regarding claim 4, Beeck teaches the method according to claim 3, wherein the transformed sliding window is stored in a lookup table indexed by the position of the plurality of 

Regarding claim 5, Beeck teaches the method according to claim 3, performed on a plurality of distorted images, wherein the detection of an object in each of the plurality of distorted images comprises using the transformed sliding windows used for object detection in the first distorted image (One-scale pedestrian detector in Fig. 16.3).

Regarding claim 6, Beeck teaches the method according to claim 1, wherein the distortion comprises an optical distortion (16.3, due to the specific position of the blind spot camera and the wide angle lens, pedestrians appear rotated and scaled).

Regarding claim 7, Beeck teaches the method according to claim 1, wherein the distortion comprises an image transform applied to image data, thereby forming the distorted images (Retransform bounding box and track in Fig. 16.3).

Regarding claim 8, Beeck teaches the method according to claim 1, wherein the step of transforming the sliding window is hardware implemented (Section 16.1, computer).

Regarding claim 9, Beeck teaches a non-transitory computer-readable storage medium with instructions to carry out the method of claim 1 when executed by a device having processing capabilities (Section 16.1, computer).
	Claim 10 recites the device to carry out the method of claim 1.  Since Beeck also teaches a device (Section 16.1, computer), claim 10 is also rejected.

	Regarding claim 11, Beeck teaches the device according to claim 10, further comprising a non- transitory storage medium (Section 16.1, a real-time robust multi-pedestrian detector/tracker for real blind spot camera images; computer) configured for storing the transformed sliding window for each position of the plurality of positions in the distorted image.

Regarding claim 12, Beeck teaches the device according to claim 10, wherein the device is a camera (Section 16.1, a real-time robust multi-pedestrian detector/tracker for real blind spot camera images; computer).

Regarding claim 13, Beeck teaches system  arranged for detecting an object in a distorted image using a sliding window algorithm( Warp to upright & scale and One-scale pedestrian detector in Fig. 16.3), the system comprising: a camera (Section 16.1, camera) arranged for capturing distorted images of a scene; and a device according to claim 10; wherein the image receiver of the device is arranged for receiving the distorted images of the scene captured by the camera(Section 16.1, a real-time robust multi-pedestrian detector/tracker for real blind spot camera images ; computer).	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661